



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (3) or (4)
    or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4       (1)
Subject to subsection (2), the presiding judge or
    justice may make an order directing that any information that could identify
    the complainant or a witness shall not be published in any document or
    broadcast or transmitted in any way, in proceedings in respect of

(a)     any of
    the following offences;

(i)   an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 172,
    172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or
    34
7,

(ii)  an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151
    (seduction of a female between 16 and 18), 153 (sexual intercourse with
    step-daughter), 155 (buggery or bestiality), 157 (gross indecency), 166 (parent
    or guardian procuring defilement) or 167 (householder permitting defilement) of
    the
Criminal Code
, chapter C-34 of the Revised Statutes of Canada,
    1970, as it read immediately before January 1, 1988; or

(b)     two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In
    proceedings in respect of the offences referred to in paragraph (1)(a) or (b),
    the presiding judge or justice shall

(a)  at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the complainant of the right to make an application for the order; and

(b)  on application
    made by the complainant, the prosecutor or any such witness, make the order.

(3)
In
    proceedings in respect of an offence under section 163.1, a judge or justice
    shall make an order directing that any information that could identify a
    witness who is under the age of eighteen years, or any person who is the
    subject of a representation, written material or a recording that constitutes
    child pornography within the meaning of that section, shall not be published in
    any document or broadcast or transmitted in any way.

(4)
An
    order made under this section does not apply in respect of the disclosure of
    information in the course of the administration of justice when it is not the
    purpose of the disclosure to make the information known in the community. 2005,
    c. 32, s. 15; 2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For
    greater certainty, an order referred to in subsection (1) applies to prohibit,
    in relation to proceedings taken against any person who fails to comply with
    the order, the publication in any document or the broadcasting or transmission
    in any way of information that could identify a victim, witness or justice
    system participant whose identity is protected by the order. 2005, c. 32, s.
    15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. D.M., 2012
    ONCA 520

DATE: 20120801

DOCKET: C53994

Feldman, Watt JJ.A. and Dambrot J. ad hoc

BETWEEN

Her Majesty the Queen

Appellant

and

D. M.

Respondent

Matthew Asma, for the appellant

Mark Halfyard, for the respondent

Heard: January 27, 2012

On appeal from the sentence imposed on June 14, 2011 by
    Justice Cory A. Gilmore of the Superior Court of Justice, after a trial with a
    jury, reported at 2011 ONSC 3183.

Feldman J.A.:

[1]

This is a Crown appeal against sentence. The respondent was convicted by
    a jury of sexual assault, sexual exploitation and invitation to sexual
    touching. The victim was a 15 year-old girl who came from Fiji to Canada to get
    an education and improve her life. She came to live with her aunt and her
    aunts husband, her uncle, the respondent. The sexual assaults, including
    approximately 124 times when the respondent had sexual intercourse with the
    victim, occurred over a three-year period until the victim was 19. At that
    point she asked her aunt to arrange a marriage for her as a way of extricating
    herself from the home.

[2]

The respondent received a sentence of three years, which the Crown
    submits was manifestly unfit. The Crown asked for a seven year sentence at
    trial and renews that submission on appeal. The issue on appeal is the proper
    range of sentence for prolonged sexual assault including intercourse on a
    single child by a person in a position of trust.

FACTS

[3]

The complainant came to Canada from Fiji in 1986. She moved into the
    home of her aunt and uncle by marriage, the respondent, where she was a
    dependant. She considered her auntie and uncle as equivalent to her
    parents.

[4]

The sexual improprieties began in March 1988, when the respondent
    touched her breast. Within a few days, he began to come to her room at night,
    where he touched her vaginal area and asked her to touch his penis.

[5]

A few weeks later, the complainants aunt asked the complainant to make
    the respondent tea at 6:00 a.m. every day. This gave the respondent the
    opportunity for further assaults. He would put his finger into her vagina, ask
    her to rub his penis, and sometimes he would ejaculate. This occurred in the
    living room or the basement.

[6]

After a period of time, the respondent began to have full intercourse
    with the complainant about two or three times per week in the basement, usually
    in the morning. On four or five occasions the intercourse took place in the
    car, and once or twice in the respondents bed.

[7]

Before the respondent began to have intercourse with the complainant, on
    one occasion he asked her to sit on the floor and spread her legs, whereupon he
    tried to insert a six-inch carrot into her vagina. She testified that she was
    devastated by this incident.

[8]

The respondent also oversaw the administration of birth control pills to
    the complainant. He kept them on a high shelf in the basement.

[9]

The respondent required the complainant to watch pornographic videos
    while he was at work.

[10]

She
    testified that he also asked her to put her mouth on his penis, and she
    believed, but was not sure, that he put his mouth on her vagina.

[11]

He
    told her that if she told anyone about what they were doing, she would be
    deported back to Fiji.

[12]

When
    she was 18, the complainant asked her aunt to arrange a marriage for her. This
    was not unusual in their culture. Her aunt arranged a marriage to a man in
    Vancouver, and she left in March 1991. Before she left and while she was
    engaged to be married, the respondent continued to have intercourse with her.
    And after her marriage, the respondent called her and visited her in Vancouver,
    reminding her to ensure that no one find out about their previous sexual
    activity.

[13]

The
    respondent testified at the trial. He acknowledged that he had had a sexual
    relationship with the complainant, but gave a different story. On his version,
    there was no initial sexual touching by him. Instead, the complainant pursued
    him, and after about two years, they began to have intercourse. It occurred
    about eight times over a period of one year. He insisted that it was
    consensual. He denied the carrot incident, the oral sex, and having sex in the
    car. He knew she was on birth control pills, but he denied administering them.

[14]

He
    said he knew that what he did was morally wrong, but he denied that he took
    advantage of the complainant when she was young, vulnerable, and new to the
    country.

[15]

The
    respondent was convicted by a jury following a nine-day trial. For the purpose
    of sentencing, the trial judge made some specific findings based on the verdict
    and the record. First, she found that the respondent groomed the complainant
    for sex by inserting the carrot and by asking her to watch porn. She also
    concluded that by its verdict, the jury found that the complainant did not
    consent, but viewed the respondent as a person with authority over her, that
    she was financially dependent on him, and that he had threatened to have her
    deported.

[16]

The
    trial judge believed it was important for sentencing purposes that she
    determine the number of sexual assaults that occurred and she did so. She found
    that the sexual touching occurred in the mornings approximately 36 times in
    three months, and that sexual intercourse occurred four times per month over a
    31 month period, amounting to approximately 124 times.

[17]

The
    trial judge next turned to the aggravating and mitigating circumstances. It is
    important to set them out here. She found seven aggravating factors and four
    mitigating ones (at paras. 72-73):

There are a number of aggravating circumstances present here,
    including the following:

(i)    The
    complainant was under the age of 18 during the majority of times when the
    offences were committed.

(ii)   D.M.
    abused a position of trust and authority while A.C. was in a relationship of
    dependency to him.

(iii)   D.M. took
    advantage of the fact that A.C. was young and vulnerable as a new immigrant.
    D.M.s threat of deportation was a theme throughout the trial and A.C. took
    this threat seriously. There would have been cultural shame in her leaving her
    aunts home and returning to Fiji, and according to A.C. it would have been
    impossible for her to retain any status as a young woman in Fiji when it became
    known that she was no longer a virgin.

(iv)  The
    abuse was repeated, constant and spanned for three years of A.C.s residency
    with D.M. and L.M.

(v)   D.M.
    violated A.C.s dignity and sexual integrity.

(vi)   He
    groomed A.C. by preparing her for sexual activity. He forced her to watch
    pornographic videotapes and inserted a carrot into her vagina in preparation
    for intercourse.

(vii)  These
    circumstances changed the course of A.C.s life, resulting in a forced arranged
    marriage which turned out to be abusive. She left school because she could not
    maintain her grades while D.M.s abuse was ongoing. She retained a sense of
    cultural shame that she married without her virginity intact.

By way of mitigating circumstances, I find the following:

(i)   The
    offender has no prior criminal record.

(ii)   He has had a steady employment record.

(iii)  He has followed his bail conditions without incident.

(iv) He has been
    a contributing member of society with respect to both his family and his
    community. The letters of support which have already been reviewed in detail describe
    someone who, apart from this incident, takes family values seriously and is
    committed to helping both the South Asian and the local communities.

[18]

The
    trial judge also noted three factors that, while not aggravating, spoke against
    mitigation: 1) the complainant was forced to testify twice, once at the
    preliminary inquiry and once at the trial; 2) the respondent had not accepted
    responsibility for the offences; 3) the respondent expressed no remorse, other
    than indicating that he made a moral mistake.

[19]

The
    trial judge next turned to the issue of the proper range of sentence for this
    type of crime, and the apparent divergence in the case law between this courts
    decision in
R. v. D.D.
(2002), 58 O.R. (3d) 788, which set a higher
    range of sentence for prolonged sexual abuse of children by a person in a
    position of trust, and its earlier decision in
R. v. B.(J.)
(1990), 36
    O.A.C. 307 which had identified a range of three to five years for prolonged
    sexual assault of a stepdaughter. I will discuss the case law in more detail
    later in these reasons.

[20]

Before
    deciding which case was most applicable, the trial judge set out her analysis
    of the motivation and techniques used by the respondent in his callous abuse of
    the young victim and its effect on her. I quote this passage in its entirety
    (at para. 84):

It is hard to imagine how horrible A.C.s life with D.M.s
    family must have been. Every day that she lived there, she either suffered
    sexual abuse or the fear of it. A.C. was afraid that if her aunt found out, she
    would be sent back to Fiji. She took D.M.s threats of deportation seriously.
    She told the court that she felt helpless, dumb and stupid. She felt like her
    body had no feeling and that she was operating as if by remote control. She
    said it made no difference if she told D.M. to stop. He would simply tell her
    that everything would be okay and continue on. A.C. came to accept that
    resistance was futile. The best she could do was emotionally disconnect and
    carry on as best she could. A.C.s evidence at trial demonstrated a pattern of
    increasingly intrusive abuse by D.M. between the ages of 16 and 19. The abuse
    started as touching, progressed to oral sex, both giving and receiving and
    ultimately to intercourse. D.M. ensured A.C. would not get pregnant by monitoring
    the daily administration of birth control pills. As time went on, D.M. became
    more outrageous in his demands, requiring that A.C. have sex with him in the
    master bedroom and in his car after he picked her up from work. At times when
    his wife and children had plans to go out and wanted to take A.C. with them, he
    would insist that she stay home and iron his pants. Such ruses were designed
    solely to isolate A.C. and obtain more opportunities for sexual activity when
    D.M.s wife and children were out of the house.

[21]

Having
    characterized the offence, the victim and the offender, the trial judge
    distinguished a number of cases presented by the defence, then turned to a
    recent Superior Court decision,
R. v. R.G.
, 2010 ONSC 4082, and
    concluded that the circumstances there were most closely aligned with this
    case: position of authority, no violence or threats of violence, abuse over a
    long period of time, but with two points of distinction: a far younger victim,
    and the abuse went on for twice the length of time. The sentence imposed in
    that case was 6 ½ years.

[22]

The
    trial judge then concluded that the appropriate range for this case was three
    to five years, that the aggravating factors were not the worst, and imposed a
    sentence of three years for sexual assault plus one year each concurrent on the
    sexual exploitation and invitation to sexual touching counts.

Issues

[23]

The
    following questions must be addressed by the court. 1) What is the appropriate
    range of sentence for prolonged sexual assault including intercourse by a
    person in authority on a vulnerable young person? 2) Did the trial judge make a
    reversible error by imposing a sentence of three years in this case?

Analysis

[24]

The
    issues of the principles of sentencing at the trial level, and the proper
    approach to be taken by a court on appeal, have been the subject a significant
    number of cases from the Supreme Court of Canada and from this court over the
    last 20 years. Certain categories of cases have been the focus of particular
    scrutiny, including sexual assaults on children perpetrated by persons in
    authority and a position of trust. See, for example,
R. v. M. (C.A.)
,
    [1996] 1 S.C.R. 500,
R. v. M. (L.),
2008 SCC 31, [2008] 2 S.C.R. 163. This
    is one of those cases.

[25]

To
    state the obvious, the unfortunate reason why the courts have had the
    opportunity and the need to focus on sentencing in this type of case is because
    of the increasing number of such cases that we see. No doubt it is partly
    because of the prevalence of this crime that the approach of the courts to
    sentencing has evolved over this period.

[26]

The
    real sea change came in 2002 with the decision of this court in
R. v. D.D.
There the accused sexually abused four young boys, ages five to eight years old,
    for periods of time between two and seven years. The sexual abuse included
    masturbation, oral sex, group sex and attempted and completed anal intercourse.
    The accuseds relationship to the boys was as a close family friend and in one
    case, an assumed step-father. He used both violence and threats of disclosure
    to obtain compliance and secrecy from the boys. The victims were scarred for
    life and they and families suffered severely, emotionally and physically.

[27]

The
    trial judge imposed concurrent sentences of eight years and one month on each
    count. The appeal against sentence was brought by the accused. His main line of
    attack was based on the then recent decision of this court in
R. v.
    Stuckless
(1998), 127 C.C.C. (3d) 225, where the respondent was another
    sexual predator of young boys. On a Crown appeal against sentence in that case,
    this court increased the sentence imposed following a guilty plea to five
    years. The accused in
D.D
. argued that this courts decision in
Stuckless
represented the high water mark for sentences of adult sex offenders who prey
    on young children.

[28]

That
    argument was firmly rejected by this court. Instead, Moldaver J.A. described a
    new range of sentences in the following terms (at para. 44):

To summarize, I am of the view that as a general rule, when
    adult offenders, in a position of trust, sexually abuse innocent young children
    on a regular and persistent basis over substantial periods of time, they can
    expect to receive mid to upper single digit penitentiary terms. When the abuse
    involves full intercourse, anal or vaginal, and it is accompanied by other acts
    of physical violence, threats of physical violence, or other forms of
    extortion, upper single digit to low double digit penitentiary terms will
    generally be appropriate. Finally, in cases where these elements are
    accompanied by a pattern of severe psychological, emotional and physical
    brutalization, still higher penalties will be warranted. (See, for example,
R.
    v. M.(C.A.)
, [1996] 1 S.C.R. 500 in which the Supreme Court restored the
    25-year sentence imposed at trial and
R. v. W.(L.K.)
(1999), 138
    C.C.C. (3d) 449 (Ont. C.A.) in which this court upheld a sentence of 18 and a
    half years imposed at trial.)

[29]

In
    prescribing this new range of sentences, the court did not specifically
    overrule other cases where lower ranges had been identified for cases of adult
    sexual assault on children, with different facts, including this courts 1990
    decision in
R. v. B.(J.)
.

[30]

In
B.(J.),
the accused had sexual intercourse and oral sex with his
    step-daughter from the time she was six years old until she was 14. This
    occurred once per week or more except when the accused was serving sentences in
    prison. One time the accused put the victims head in a sink; otherwise there
    was no gratuitous violence. The accused used threats of punishment to achieve
    compliance and secrecy. He was a violent man with a lengthy criminal record
    including for attempted rape on an eight year-old friend of the step-daughter
    for which he had received a sentence of two years less a day. A serious
    aggravating factor was that immediately following his release from jail, he
    continued his assaults on his step-daughter. The accused showed no remorse, nor
    any effort to understand the effect of his actions on his step-daughter.

[31]

The
    trial judge imposed a sentence of eight years for sexual assault and five years
    concurrent for indecent assault. This court dismissed the accuseds appeal of
    that sentence, and confirmed that it was a fit sentence when imposed.

[32]

In
    the course of its discussion, however, the court recorded the fact that both
    counsel agreed that the usual range of sentence for this type of offence was
    three to five years, depending on factors including the age of the victim, the
    duration and frequency of the sexual assaults, the criminal record of the
    offender, the effects on the victim and the presence or absence of collateral
    violence and remorse. However, the court noted that in an unreported decision,
R.
    v. Tomigo
(June 30, 1981, Court of Appeal for Ontario), it had gone well
    beyond the stated range where the circumstances cried out for a more severe
    penalty. In
Tomigo
, this court increased the sentence of four years
    imposed by the trial judge to a sentence of twelve years imprisonment where the
    accused had routinely engaged in vaginal and anal intercourse with his three
    stepdaughters from a very young age over a period of ten years.

[33]

To
    summarize, in
B.(J.)
this court acknowledged a range based on case law
    of three to five years for sexual intercourse by an adult
in loco parentis
to a child. However, the court also made clear that sentences well beyond that
    range would also be appropriate if the circumstances were more egregious,
    including in
B.(J.)
itself, where a sentence of eight years was upheld.

[34]

The
    respondent asks the court to attribute significance to the fact that
D.D.
does not mention the
B.(J.)
case or the three to five year range,
    arguing that it was not the intent of the court in
D.D.
to change the
    range of three to five years for cases where there is one victim and not
    multiple victims, where the victim is not very young or where there is no
    gratuitous violence other than the sexual assault.

[35]

In
    my view, this interpretation misunderstands the intent and effect of the
    decision in
D.D.
First, the argument in that case focused on alleged
    parallels with the
Stuckless
decision and not on the previous range of
    sentence or case law, including
B.(J.)
.


[36]

Second,
    and most importantly, while the court in
D.D.
set specific ranges for
    categories of cases described by the court that were similar to the facts in
D.D.
,
    Moldaver J.A. also made two things clear: 1) ranges of sentence are only
    guidelines; they leave trial judges with the flexibility to do justice in
    individual cases. (para. 33); 2) for conduct where an adult in a position of
    trust sexually abuses children on a consistent basis and over an extended
    period of time, a higher range of sentence is called for. Depending on the
    specific facts, a penitentiary sentence, ranging from upper single digit to low
    double digit or beyond is appropriate. Although Moldaver J.A. referred to children
    in the plural, it is the conduct that is aimed at; while the number of victims
    will be a factor, the instruction from
D.D.
does not become
    inapplicable where there is only one victim.

[37]

The
    recent decision of this court in
R. v. Woodward
, 2011 ONCA 610
    clarifies any possible confusion on the intended scope of the
D.D.
decision. In that case, a 30 year-old man lured a 12 year old girl, first
    through the internet and then by text messages, to have sex with him in
    exchange for the transfer of millions of dollars to a bank account to be set up
    for her. Her family was in financial difficulties at the time. She attended the
    location, where he had her perform fellatio on him twice and had intercourse
    with her.

[38]

Although
    the case involved one child victim and one incident with no additional
    violence, this court made it clear that in sentencing, the principles
    enunciated in
D.D.
applied. Moldaver J.A. repeated the principles of
    sentencing arising from
D.D.
and I will repeat them here (at para. 72):

...The relevant considerations and principles from
D.D.
,
    at paras. 34-38, are summarized below:

(1)

Our children are our most valued
    and our most vulnerable assets.

(2)

We as a society owe it to our
    children to protect them from the harm caused by sexual predators.

(3)

Throughout their formative years,
    children are very susceptible to being taken advantage of by adult sexual
    offenders and they make easy prey for such predators.

(4)

Adult sexual predators recognize
    that children are particularly vulnerable and they exploit this weakness to
    achieve their selfish ends, heedless of the dire consequences that can and
    often do follow.

(5)

Three such consequences are now
    well-recognized: (i) children often suffer immediate physical and psychological
    harm; (ii) children who have been sexually abused may never be able, as an
    adult, to form a loving, caring relationship with another adult; (iii) and
    children who have been sexually abused are prone to become abusers themselves
    when they reach adulthood.

(6)

Absent exceptional circumstances,
    in the case of adult predators, the objectives of sentencing commonly referred
    to as denunciation, general and specific deterrence and the need to separate
    offenders from society must take precedence over the other recognized
    objectives of sentencing.

[39]

For
    D.D. himself, in upholding the sentence of six and one half years, Moldaver
    J.A. again set out the governing, overriding principles applicable when children
    have been sexually victimized (at paras. 75-76):

Adult predators who seduce and violate young children must face
    the prospect of a significant penitentiary term. The five-year sentence imposed
    on the appellant for the sexual assault he committed on the 12-year old
    complainant is not excessive. In the light of the appellants past criminal
    activity and the lack of any meaningful mitigating factors available to him, if
    anything, it was lenient. While acknowledging that trial judges retain the
    flexibility to fashion a fit and just sentence in the particular case, crimes
    like those committed by the appellant will typically warrant mid-to upper-level
    single digit penitentiary sentences. The additional 18 months the appellant
    received for the offence of luring was entirely appropriate and did not render
    the global sentence excessive.

In so concluding, I wish to emphasize that when trial judges
    are sentencing adult sexual predators who have exploited innocent children, the
    focus of the sentencing hearing should be on the harm caused to the child by
    the offenders conduct and the life-altering consequences that can and often do
    flow from it. While the effects of a conviction on the offender and the
    offenders prospects for rehabilitation will always warrant consideration, the
    objectives of denunciation, deterrence, and the need to separate sexual
    predators from society for societys well-being and the well-being of our
    children must take precedence.

[40]

Counsel
    has brought to the courts attention a number of decisions since
D.D.
where the three to five year range identified by this court in
B.(J.).
was referred to. See for example:
R. v. G.A.G.
(2006), 206 O.A.C. 134
    (C.A.),
R. v. W.W.M.
(2006), 206 O.A.C. 342 (C.A.),
R. v. C.B.
,
    2008 ONCA 486, 237 O.A.C. 387,
R. v. T.C.
(2004), 190 O.A.C. 380
    (C.A.),
R. v. D.A.H.
(2003), 168 O.A.C. 176 (C.A.). The first four of
    these cases were appeals against sentence by the accused, where the issue
    before the court was whether the sentence was too high because of error by the
    trial judge or because it was manifestly unfit. There was no issue of the sentence
    being increased.
D.A.H.
was a Crown appeal of sentence of an
    aboriginal offender where the issue before the court was the application of the
Gladue
principle of sentencing. It does not appear that the
D.D.
case was considered or referred to in any of these cases.

[41]

D.D.
has certainly been treated as a guiding authority in cases of ongoing sexual
    abuse of children by an accused who stood
in loco parentis
. See, for
    example,
R. v. J.L.
, [2009] O.J. No. 4683 (C.A.).

[42]

Counsel
    also referred the court to its decision in
R. v. A.G.
(2004), 191
    O.A.C. 386, where the trial judge had referred to
D.D.
but imposed a
    sentence below the
D.D.
range because of a number of factors relating
    to the appellants reformation and the historical nature of the charges (the
    offence occurred thirty years earlier) and the penalties formerly provided in
    the
Code
for those charges. Rosenberg J.A. held that it was an error
    in that particular case to apply the
D.D.
range. However, the case
    involved a very different type of offence and offender, there was no position
    of trust, no actual intercourse and it involved only two incidents.

[43]

Since
    the argument in this case, Rosenberg J.A. has addressed the issue of any
    perceived discordance between
B.(J.)
and
D.D.
in
R. v. P.M
.,
    2012 ONCA 162, 289 O.A.C. 352 (at paras. 43 to 47). He concluded that the
B.(J.)
decision must now be read with
D.D.
and that (at para. 46) the court
    signalled in
D.D.
that the sexual abuse of a child will attract
    lengthy penitentiary sentences. In my view, where a father has committed
    repeated acts of incest with his daughter over many monthsit will be highly
    unusual for the court to impose a penitentiary sentence of less than five to
    six years. He also noted that amendments to the
Criminal Code
since
    the
B.(J.)
decision regarding aggravating circumstances and objectives
    of sentencing where children are sexually abused, are more consistent with
D.D.
: 
    see ss. 718.01, 718.2(ii.i) and (iii).
[1]


[44]

To
    conclude on the issue of the proper range of sentence, although sentencing is always
    an individualized process of decision-making, where there is prolonged sexual
    abuse and assault of a child, including penetration, by an adult in a position
    of trust, the minimum sentence will be five or six years in the penitentiary.

2) WAS THE THREE YEAR SENTENCE IMPOSED BY THE TRIAL JUDGE
    MANIFESTLY UNFIT?

[45]

The
    trial judge made an error of law in setting the range of sentence too low. She
    then imposed a sentence at the bottom end of the range on the basis that the
    circumstances were not the worst. In my view, the sentence was so low as to
    be manifestly unfit, given the circumstances, all of which were recognized and
    set out by the trial judge.

[46]

The
    trial judge did not refer to ss. 718.01 and .2 (ii.i) and (iii) of the
Code,
which provide that where a child under 18 is sexually abused, the primary
    sentencing objectives are denunciation and deterrence, and that that fact and
    the fact that the abuser was in a position of trust are aggravating factors.

[47]

This
    case presented the court with a variant of the pattern of conduct of adult
    abusers in a position of trust over children. Here, the child was a teenager,
    but her extra vulnerability came from the fact that she was an immigrant to
    Canada, totally dependent on the respondent and his wife for everything in life
    including the ability to remain in this country. She was in his power in every
    way.

[48]

The
    aggravating factors were poignantly described by the trial judge in paragraph
    84 of his reasons, set out above: the prolonged sexual abuse including having
    sexual intercourse 124 times, grooming of a vulnerable teenager for sexual
    intercourse including humiliating and degrading her with the carrot;
    threatening the complainant with deportation if she told, i.e. if she
    complained; the duration of the abuse over three years; the ongoing effect on
    the complainants life; the huge breach of trust to the complainant as well as
    to her family; the complete lack of remorse or any understanding of the gravity
    and extent of the wrongdoing. Although the fact that the respondent is an
    otherwise responsible member of his community is in one sense a mitigating
    factor, his status allowed him to be in a position of trust and thereby exploit
    the complainant and to be unsuspected as a sexual predator in private.

[49]

Because
    the trial judge made an error of law, it is for this court to determine the
    proper sentence to be imposed:
R. v. Rezaie
(1996), 31 O.R. (3d) 713
    (C.A.), at p. 719. The defence sought to file some fresh evidence regarding the
    respondents progress in the penitentiary and the timing for his parole
    eligibility. In this case, this information does not affect the proper length
    of sentence, because the primary factors are denunciation and deterrence.

[50]

Given
    the aggravating factors in the context of the directive of the
Code
,
    in my view this case warrants a sentence that is higher than the lowest end of
    the range. The Crown asked for a sentence of seven years. In my view, that is
    the appropriate sentence.

[51]

The
    trial judge also imposed a non-communication order for life. The Crown concedes
    that this order is not authorized by the
Code
. Accordingly, this order
    is overturned. The respondent is ordered not to communicate with the
    complainant directly or indirectly during the balance of the custodial period
    of his sentence, pursuant to s. 743.21 of the
Criminal Code
. The issue
    of communication can also be further addressed by the Parole Board of Canada.

CONCLUSION

[52]

I
    would grant leave to appeal sentence, allow the appeal, and impose a global
    sentence of seven years in prison.

K. Feldman
    J.A.

I
    agree.  David Watt J.A.

I
    agree. M. Dambrot J. (ad hoc)

RELEASED: K.F.  August 1, 2012





[1]
Amendments to the
Criminal Code
were also enacted this year, to come
    into force August 9, 2012, increasing the minimum sentences for certain sexual
    offences against children and young persons. (Bill C-54,
Protecting
    Children From Sexual Predators Act
)


